Citation Nr: 0116312	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  94-13 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Evaluation of migraine, rated as noncompensable prior to 
February 15, 2000. 

2.  Evaluation of migraine, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Hurl R. Taylor, Jr., Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from October 1974 to May 
1990.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 RO decision which granted 
service connection for headaches, and assigned a 
noncompensable evaluation for such, effective from May 30, 
1990.  In December 1999, the Board remanded the veteran's 
claim to the RO for further evidentiary development.  By a 
December 2000 RO decision, the veteran was granted an 
increased rating, to 10 percent, for headaches, effective 
from February 15, 2000.  It is acknowledged that the veteran 
has been granted a higher rating; however, because there has 
been no clearly expressed intent on the part of the veteran 
to limit his appeal to a specific rating, VA is required to 
consider entitlement to all available ratings for headaches.  
AB v. Brown, 6 Vet. App. 35 (1993).  In sum, the veteran 
continues to appeal for a higher rating for headaches. 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U. S. Court of Appeals 
for Veterans Claims (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996). 


FINDING OF FACT

Migraine headaches are very frequent, completely prostrating, 
and productive of severe economic inadapability.


CONCLUSION OF LAW

The criteria are met for a rating of 50 percent and no higher 
for migraine headaches.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1974 to May 
1990. 

In July 1990, the RO received the veteran's application for 
service connection for headaches. 

In October 1990, the veteran underwent a VA examination, 
during which he reported that he had constant frontal 
headaches, and was taking medication as treatment.  The 
diagnosis was a depressive reaction with headaches.  Later 
records, dated in November 1990, show that the veteran 
continued to take medication for treatment of migraine 
headaches. 

By a July 1991 RO decision, service connection was granted 
for headaches, and a noncompensable evaluation was assigned 
as of May 30, 1990. 

VA medical records, dated in 1992, reflect complaints of 
chronic headaches. 

In November 1992, the veteran underwent a VA neurological 
examination and reported he was having a lot of trouble with 
headaches.  He said they were preventing him from sleeping, 
and he was taking Motrin every night.  The diagnosis was 
tension headaches. 

In May 1996, the veteran underwent a VA compensation 
examination during which he reported having headaches which 
were associated with high blood pressure.

In 1998, the veteran reported having severe headaches and was 
taking medication for such. 

At an August 1999 Board video conference hearing, the veteran 
testified that he thought his headaches were related to his 
hypertension. 

In February 2000, the veteran underwent an examination at 
Premiere Medical Group.  He related that his headaches had 
worsened over the years.  Specifically, he reported that he 
had pounding headaches which effected the frontal area of his 
head.  He said the headaches were an "eight out of ten" in 
terms of intensity, and occurred three to four days per week.  
When he got headaches, he related, he had to go into a dark 
room and sleep.  He said he experienced symptoms including 
photophobia.  When his headaches were most severe, he said, 
he saw black spots, had blurred vision, and vomited.  He said 
that there was no warning prior to a headache attack, and 
that they could be triggered by pain, including sinus or foot 
pain, and stress.  His medications included Amitriptyline, 
which he said seemed to help as a sleep aid.  Following a 
period of sleep, he reported, his headaches improved.  He 
reported that he could not drive as a result of his 
headaches, particularly at night.  He related that he was 
currently employed as a postal employee and did not miss work 
as a result of his headaches.  He reported that he drove to 
and from work.  He said he was taking medication, which 
included Bufferin, Naprosyn, Aspirin, and Verapamil.  
Following an examination, the diagnosis was that the veteran 
was experiencing a combination of tension and migraine 
headaches.  It was pointed out that sinus irritation and 
hypertension could lead to migraine headaches.  It was noted 
that the migraine component of the headaches was supported by 
the fact that he experienced photophobia, had to go to a dark 
room with the onset of the headaches, and sleep did help to 
relieve the pain.  The examiner opined that his headaches 
impacted his life considerably.  It was recommended that he 
seek further neurological help.

An April 2000 VA outpatient record reflects that the veteran 
reported that he had experienced migraine headaches since 
April 1979.  He said they were relieved by laying down in a 
dark room with a wet towel on his forehead.  He said he 
sometimes vomited when he had a headache.  The assessments 
included migraines and medication was prescribed. 

Private medical records, dated in October and November 2000 
reflect that the veteran was prescribed medication for 
migraines, including injections.

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of the July 1991 RO decision, which assigned a 
noncompensable evaluation for headaches, due to the lack of 
evidence showing that the disability was compensably 
disabling.  That is the key issue in this case, and the RO's 
July 1991 decision, as well as the statement of the case and 
subsequent supplemental statements of the case, informed the 
veteran that medical evidence regarding the severity of the 
headaches was needed to substantiate his claim.  VA has met 
its duty to inform the veteran.  The Board concludes the 
discussions in the rating decision, statement of the case, 
supplemental statement of the case, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  In December 1999, the case was remanded by the Board 
for the purpose of conducting further evidentiary 
development.  The Board specifically informed the veteran, in 
its remand, that he should submit relevant evidence in 
support of his claim.  The RO has properly requested all 
relevant (treatment) records identified by the veteran and 
the veteran was informed in various letters what records the 
RO was requesting and she was asked to assist in obtaining 
the evidence.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  While VA has a duty 
to assist the veteran in the development of his claim, that 
duty is not "a one-way street."  If a claimant wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. 
App. 406 (1991).  In sum, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities. 

A 10 percent rating is assigned for migraine headaches, when 
there are characteristic prostrating attacks averaging one in 
2 months over the last several months.  A 30 percent rating 
is assigned for migraine headaches when there are 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating is assigned for migraine headaches when there are very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptibility.  38 C.F.R. 
§ 4.124 (a), Diagnostic Code 8100.

A review of the claims file shows the veteran has experienced 
debilitating headaches since his service discharge.  
Throughout the 1990s, the veteran has presented for treatment 
of painful headaches on numerous occasions.  He has indicated 
that the headaches were disturbing his sleep, and required 
constant medication.  In November 2000, the veteran indicated 
that he had pounding headaches which were an eight out of ten 
in terms of intensity.  He related that he had headaches, 
four days out of every week.  During these headaches, he said 
he had to retire to a dark room to sleep.  He said his 
headache symptoms could include blurred vision and vomiting, 
among other things.  He also related that he had difficulty 
driving at night, due to his headaches.  Following an 
examination, it was remarked that the veteran had a 
combination of tension and migraine headaches, which impacted 
his life considerably. 

Giving the veteran the benefit-of-the-doubt, the Board finds 
that the criteria for a 50 percent rating have been met.  (It 
is noted that a 50 percent rating is the highest available 
rating under Diagnostic Code 8100.)  The disability warrants 
a 50 percent rating as his headaches are very frequent and 
prolonged.  Specifically, they occur multiple times per week.  
The headaches are completely prostrating in that require him 
to retire to a dark room to sleep and generally effect his 
ability to function.  Notably, a VA examiner has specifically 
opined that the veteran's headaches impact his life 
considerably.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.124 (a), 
Diagnostic Code 8100.  

III.  Staged Rating

It is noted that the veteran appealed the RO's July 1991 
decision which assigned a noncompensable evaluation for his 
headaches.  The Board remanded the case in December 1999 
because the record was inadequate to determine the nature and 
frequency of his headaches.  Pursuant to the Board's remand, 
an examination was performed in February 2000, which 
established the veteran's long history of headaches, as well 
as the nature and frequency of his symptomatology.  Following 
a review of this examination report, the RO assigned a 10 
percent evaluation as of the February 2000 examination.  

The veteran has consistently asserted that his headaches have 
been more severe than evaluated, since the initial rating.  
He entered a notice of disagreement and a substantive appeal, 
all to the effect that he was more severe than evaluated.  We 
find it is unlikely that the veteran became worse on the date 
of the adequate examination report (in February 2000).  
Rather, the examination report merely confirmed what the 
veteran had been contending from the start.  We find that 
there is no basis to have a staged rating in this case.  See 
McGrath v. Gober, 14 Vet. App. 28 (2000); Fenderson v. West, 
12 Vet. App. 119 (1999).  Giving the veteran the benefit-of-
the-doubt, it is concluded that the veteran's service-
connected headaches are shown to have warranted the 
assignment of a 50 percent rating during the entire course of 
this appeal.  38 U.S.C.A. § 5107(b).  

Additional matters

In August 1999, the veteran testified at an August 1999 Board 
video conference hearing.  In May 2001, the veteran's 
attorney requested another Board video conference hearing.  
Given the foregoing decision, the Board denies this request 
for an additional hearing.  No prejudice to the veteran has 
been committed as the Board has granted the full benefits on 
appeal.  The Board also notes that the veteran was entitled 
to "a" hearing on appeal.  38 C.F.R. § 20.700 (2000).  The 
veteran has had "a" hearing on this matter before this 
Board Member. 


ORDER

A 50 percent evaluation for migraine is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

